COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-224-CV
 
 
JEFFREY 
L. JOHANNES                                                          APPELLANT
 
V.
 
MELODY 
R. JOHANNES                                                            APPELLEE
 
 
----------
FROM 
THE 231ST DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s request to withdraw his appeal.  It is the 
court's opinion that the request should be granted; therefore, we dismiss the 
appeal.  See Tex. R. App. 
P. 42.1(a)(1), 43.2(f).
 
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: 
June 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.